DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/615,102, filed on 11/19/2019.
Information Disclosure Statement
The information disclosure statements filed 9/21/2020, 12/11/2020, 4/14/2021, 6/17/2021, 1/31/2022 have been considered by the Examiner.
Claim Objections
Claim 2 is objected to because of the following informalities: 
In claim 2, line 2, “wave” should be amended to – waves -.

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…a second detector configured to detect reflected waves, the reflected
waves being electromagnetic waves irradiated by the irradiator and reflected
from the object…”
The terms “the irradiator” and “the object” are not previously recited, thus lacking antecedent basis.
It is suggested that this limitation be amended to, “…a second detector configured to detect reflected waves, the reflected waves being electromagnetic waves irradiated by an irradiator and reflected from an object…”
In claim 1, line 7, “…including reflected waves…” should be amended to “…including the reflected waves…” to clarify antecedent basis.
Claims 2-8 depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Royo Royo et al (2014/0049783) in view of Bestlle et al (CN 104567668 A).
With respect to claim 1, Royo Royo et al disclose:
An electromagnetic wave detection apparatus [ taught by figure 2 ] comprising: a first detector configured to detect electromagnetic waves; a second detector configured to detect reflected waves, the reflected waves being electromagnetic waves irradiated by the irradiator and reflected from the object [ taught by the array of sensors (26) wherein figure 2 shows they receive light irradiated by source (22) reflected from surface (28) ]; a switch configured to propagate, among electromagnetic waves incident on the switch, electromagnetic waves including reflected waves according to a position to be measured in the object toward the second detector [ taught by DMD (24); paragraph [0072] ], and not to propagate at least a part of electromagnetic waves, except for electromagnetic waves propagating toward the second detector, toward the second detector [ taught by paragraph [0073] ]; and a separation unit configured to separate electromagnetic waves incident on the separation unit so that the electromagnetic waves propagate toward the first detector and the switch.
Claim 1 differs from Royo Royo et al by not teaching a first detector configured to detect electromagnetic waves and a separation unit configured to separate electromagnetic waves incident on the separation unit so that the electromagnetic waves propagate toward the first detector and the switch.
Figure 7 of Bestlle et al teaches that it was known before the time of filing of the present application to have use a beam separating component (22) on order to propagate electromagnetic waves to distance measuring components (6, 8 and 17) and a camera (80) – an advantage being able to coincide the axis of the targeting camera and the range measuring system.
It would have been obvious to a person of ordinary skill in the art to have added a beam separating component to the range measuring system of Royo Royo et al such that it could have been combined with an imaging camera because Bestlle et al taught that this configuration enables an imaging camera to more easily target point in a scene for range measurements.
Claim 2 is taught by Royo Royo et al because the DMD (24) in figure 2 is shown to scan a subregion of the surface illuminated by source (22).
Claim 3 is taught by paragraphs [0072] and [0073] of Royo Royo et al.
Claim 4 is taught by the controller (30; paragraph [0081] of Royo Royo et al.
Claim 5 would have been obvious because the modification to claim 1 suggested by Bestlle et al includes an imaging device (camera (80)).
Claim 6 is taught by paragraph [0084] of Royo Royo et al.
Claim 7 recites: The electromagnetic wave detection apparatus of claim 1, wherein the irradiator is configured to irradiate infrared [ this subject matter would have been obvious because the modification suggested by the teachings of Besttle et al used infrared as a range detecting wavelength – page 10 of the translation states, “….a radiation source for measuring radiation (0056) in a special embodiment, emission measuring camera can see scale laser of laser source and emission used for ranging are the same. such as radiation source can emit infrared laser as the measuring radiation transmitted by fibre infrared laser so that the laser, and makes the final emission of measuring radiation comprises infrared light (about 90%) and white light (about 10%). The white-light component and an infrared component into object reflected by reflecting radiation through the filter lens or electronic means filtering out an infrared component transmitted to detector distance, white light component is captured by the camera…” ], and the separation unit is a cold mirror [ this limitation would have been suggested to a skilled artisan by Bestlle et al because a cold mirror would have been required as part of the beam separating component (22) in order to deflect infrared to the detector (8) ].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Royo Royo et al (2014/0049783) in view of Bestlle et al (CN 104567668 A),  as applied to claim 1 above, and further in view of Nayar et al (2011/0211077).
Claim 8 recites:
The electromagnetic wave detection apparatus of claim 1, further comprising a third detector configured to detect electromagnetic waves, wherein the switch configured to propagate at least a part of electromagnetic waves, except for electromagnetic waves propagating toward the second detector, toward the third detector.
The modification of the combination of Royo Royo et al (2014/0049783) in view of Bestlle et al (CN 104567668 A), as applied to claim 1, to produce claim 8 would have required that the DMD switch to a third detector.
Figure 7 of Nayar et al teaches that it was known before the time of the present application to have used a DMD (200) to switch data to multiple detectors as an alternative to a single detector to create a control signal that enables multiple modulation patterns – see paragraph [0063].
It would have been obvious to have applied this teaching to the device produced by the combination of Royo Royo et al (2014/0049783) in view of Bestlle et al (CN 104567668 A), when seeking the use of more modulation patterns, thus producing claim 8.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645